DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01 September 2017. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Drawings
The drawings submitted on 24 September 2019 are deemed acceptable for examination by the examiner.

Status Of Claims
Claims 1-18 are currently pending in the application.

Reference Cited By The Examiner
Chinese Patent Specification No. CN 104261792 A teaches a flame-retardant core material composition used as e.g. sound insulation material for manufacturing steel door, comprises perlite, bentonite, magnesium sulfate, magnesium oxide, calcium hydroxide, boron oxide, lignin and water.  The composition fails to teach all of the claimed components in the claimed amounts.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Ho on 16 August 2022.
The application has been amended as follows: 
In claim 17, line 1, the phrase  “claim 8” has been replaced with – claim 16 –.
In claim 18, line 1, the phrase  “claim 8” has been replaced with – claim 16 –.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most pertinent art found, fails to teach or render obvious the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                  
/ANTHONY J GREEN/Primary Examiner, Art Unit 1731      


ajg
August 16, 2022